KEVIN EPPERSON, Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 52, 2010.
Supreme Court of Delaware.
Submitted: March 5, 2010.
Decided: April 13, 2010.
Corrected: April 29, 2010.
Before BERGER, JACOBS, and RIDGELY, Justices.

ORDER
JACK B. JACOBS, Justice.
This 29th day of April 2010, after careful consideration of appellant's opening brief and the State's motion to affirm, we find it manifest that the judgment below should be affirmed on the basis of the Superior Court's well-reasoned decision dated January 21, 2010. The Superior Court did not err in concluding that appellant's fifteenth motion for postconviction relief was procedurally barred and that appellant had failed to overcome the procedural hurdles.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.